ITEMID: 001-5057
LANGUAGEISOCODE: ENG
RESPONDENT: ITA
BRANCH: ADMISSIBILITY
DATE: 2000
DOCNAME: ANGELI v. ITALY
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Christos Rozakis
TEXT: A.
The applicant is an Italian national, born in 1966 and living in Florence.
The applicant is the owner of an apartment in Florence, which he had let to V.T.
In a writ served on the tenant on 29 April 1992 the applicant communicated his intention to terminate the lease and summoned the tenant to appear before the Florence Magistrate.
By a decision of 8 February 1993, which was made enforceable on 19 March 1993, the Florence Magistrate upheld the validity of the notice to quit and ordered that the premises must be vacated by 8 February 1994.
On 21 May 1994, the applicant made a statutory declaration that he urgently required the premises as accommodation for himself.
On 9 March 1995, and again on 25 October 1995, 13 March 1996 and 13 July 1996, the applicant served notice on the tenant requiring him to vacate the premises.
On 23 July 1996, he served notice on the tenant informing him that the order for possession would be enforced by a bailiff on 6 September 1996.
On 6 September 1996, 15 January 1997 and 13 May 1997, the bailiff made attempts to recover possession of the apartment.
Each attempt proved unsuccessful, as the applicant was never granted the assistance of the police in enforcing the order for possession.
On 4 December 1997, the tenant vacated the premises.
B. Relevant domestic law
The relevant domestic law is described in the Immobiliare Saffi v. Italy judgment of 28 July 1999, to be published in the Court’s official reports, §§ 18-35.
